COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
TONY VILLAFRANCA AND                                             No. 08-16-00064-CV
VILLAFRANCA, INC.,                             §
                                                                   Appeal from the
                            Appellants,        §
                                                                  345th District Court
v.                                             §
                                                                of Travis County, Texas
MITCHELL ANDREW GOIN,                          §
                                                              (TC# D-1-GN-14-005405)
                              Appellee.        §

                                MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss the appeal because the parties

have resolved the dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the

appeal. Costs of the appeal are taxed against Appellants. See TEX.R.APP.P. 42.1(d).


                                           STEVEN L. HUGHES, Justice
August 24, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.